EXHIBIT 10.1

EXECUTION VERSION

REVOLVING LOAN CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of February 2, 2006 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
between THE TALBOTS, INC., a corporation duly organized and validly existing
under the laws of the State of Delaware (the “Borrower”), and MIZUHO CORPORATE
BANK, LTD. (the “Lender”).

WHEREAS, the Borrower desires to submit a bid (the “Bid”) to acquire (the
“Acquisition”) the outstanding common stock of The J. Jill Group, Inc., a
Delaware corporation (“Target”);

WHEREAS, it is a condition to submitting the Bid that the Borrower evidence that
it has financing to complete the Acquisition;

WHEREAS, the Borrower has requested that the Lender extend, revolving credit
loans to the Borrower during the period from and after the Closing Date (as
hereafter defined) to the Revolving Credit Termination Date (as hereafter
defined) to finance the Acquisition; and

WHEREAS, the Lender is willing to make revolving loans for such purposes in
accordance with the terms and conditions of this Credit Agreement.

NOW, THEREFORE, the Borrower and the Lender hereby agree as follows:

1.             Definitions. As used in this Credit Agreement, unless otherwise
defined herein, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“Affiliate” shall mean, as to any Person, any corporation or other entity that,
directly or indirectly, controls, is controlled by or is under common control
with such Person. For purposes of this definition, the term “control” (including
“controlling,” “controlled by” and “under common control with”) of a Person
means the possession, direct or indirect, of the power to vote 10% or more of
the voting stock of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
stock, by contract or otherwise.

“Applicable Spread” shall mean 0.25%.

“Acquisition” is defined in the recitals to this Agreement.

“Bid” is defined in the recitals to this Agreement.

“Borrower” is defined in the preamble of this Credit Agreement.

“Borrowing Date” shall mean the date on which a Revolving Loan is made by the
Lender in favor of the Borrower.

 

--------------------------------------------------------------------------------

 

- 2 - 

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are required or authorized to be closed in New York, New
York; provided, however, that when used in connection with the calculation or
determination of LIBOR or the payment or prepayment of any amounts accruing
interest at such rate or providing notices in connection with such rate,
“Business Day” shall mean any Business Day in New York in which dealings in
Dollars are carried on in the London interbank market.

“Capitalized Lease Obligations” shall mean obligations for the payment of rent
for any real or personal property under leases or agreements to lease that, in
accordance with GAAP, have been or should be capitalized on the books of the
lessee and, for purposes hereof, the amount of any such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.

“Cash Equivalents” shall mean money market and other interest-bearing accounts,
certificates of deposit or time deposits and other similar instruments generally
offered by the Lender to its customers, United States Treasury bills, United
States Treasury notes or United States Treasury bonds, cash or cash equivalents.

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 5 hereof have been satisfied in full or waived in accordance with the
terms hereof; provided, however, in no event shall the date of the initial
Revolving Loan occur later than April 24, 2006.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations and published interpretations thereof.

“Default” means any event or circumstance that with the giving of notice, the
lapse of time or both would constitute an Event of Default.

“Dollars” and the symbol “$” shall mean dollars in the lawful money of the
United States of America.

“Environmental Action” shall mean any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any governmental
agency, department, bureau, office or other authority, or any third party
involving violations of Environmental Laws or releases of Hazardous Materials
from (i) any assets, properties or businesses of the Borrower or any of its
Subsidiaries or any predecessor in interest; (ii) from adjoining properties or
businesses; or (iii) from or onto any facilities which received Hazardous
Materials generated by the Borrower or any of its Subsidiaries or any
predecessor in interest.

“Environmental Law” shall mean any present or future statute, ordinance, rule,
regulation, order, judgment, decree, permit, license or other binding
determination of any Governmental Authority imposing liability or establishing
standards of conduct for protection of the environment as the same may be
amended or supplemented from time to time.

“Environmental Liabilities and Costs” shall mean all liabilities, monetary
obligations, remedial actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigation and feasibility studies), fines, penalties, sanctions and interest
incurred as a result of (i) any claim or demand by any Governmental Authority or
any third party, and which relate to any environmental condition or a release of
Hazardous Materials or (ii) any breach by the Borrower or any of its
Subsidiaries of any Environmental Law.

 

--------------------------------------------------------------------------------

 

- 3 - 
 

“Environmental Lien” shall mean any Lien in favor of any Governmental Authority
for Environmental Liabilities and Costs.

“Event of Default” is defined in Section 6 hereof.

“FAX” is defined in Section 8.6 hereof.

“Fee Letter” shall mean that certain letter agreement, dated February 2, 2006,
between the Borrower and the Lender with respect to certain fees due and payable
by the Borrower to the Lender.

“Federal Funds Rate” shall mean (i) for any Business Day, the rate on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers, as published for such day by the Federal Reserve Bank
of New York, or, if such rate is not published for any Business Day, the rate at
which overnight federal funds are offered for sale to the Lender at or about
10:00 a.m. (New York time) on such day, and (ii) for any day which is not a
Business Day, the Federal Funds Rate for the preceding Business Day.

“GAAP” is defined in Section 3(j) hereof.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any department, commission, board, bureau,
instrumentality, agency or other entity exercising legislative, judicial
regulatory or administrative functions of or pertaining to government.

“Hazardous Materials” shall mean (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminate under any Environmental Law.

“Hedge Agreements” shall mean any interest rate, commodity or equity swap, cap,
floor or forward rate agreement or collar arrangements, interest rate future or
option contracts, currency swap agreements, currency future or option contracts
and other similar agreements or arrangements designed to protect against
fluctuations in interest rates or currency, commodity or equity values, and any
confirmation executed in connection with any such agreement or arrangement.

“Indebtedness” shall mean with respect to any Person, without duplication, (i)
all indebtedness of such Person for borrowed money, (ii) all obligations of such
Person for the deferred purchase price of assets or services which in accordance
with GAAP would be shown on the liability side of the balance sheet of such
Person, (iii) all obligations of such Person under or evidenced by bonds,
debentures, notes or other similar

 

--------------------------------------------------------------------------------

- 4 - 
 

instruments or upon which interest payments are customarily made, (iv) all
obligations and liabilities, contingent or otherwise, of such Person in respect
of letters of credit, acceptances and similar facilities, including, without
duplication, all drafts drawn thereunder, (v) all obligations and liabilities
secured by any Lien on any property owned by such Person whether or not owing by
such Person and even though such Person has not assumed or become liable for
payment thereof, (vi) all Capitalized Lease Obligations of such Person, (vii)
all obligations and liabilities of such Person created or arising under any
conditional sales or other title retention agreement with respect to property
used and/or acquired by such Person, even though the rights and remedies of the
lessor, seller and/or lender thereunder are limited to repossession or sale of
such property, or agreements to pay a specified purchase price for goods or
services whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (viii) all contingent obligations of such Person, including,
without limitation, the net liabilities of such Person under any Hedge
Agreements, as calculated on a basis satisfactory to the Lender and in
accordance with accepted practice, (ix) all obligations referred to in clauses
(i) through (viii) of this definition of another Person (a) guaranteed directly
or indirectly in any manner by such Person or (b) secured by (or for which the
holder of such indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in any property owned by such Person; provided,
however, that the term Indebtedness shall not include trade payables and accrued
expenses, in each case arising in the ordinary course of business and not more
than 60 days delinquent. The Indebtedness of any Person shall include the
Indebtedness of any partnership of or joint venture in which such Person is a
general partner or joint venturer.

“Interest Period” shall mean (a) the period commencing on the Borrowing Date of
a Revolving Loan and ending on the date 7 days thereafter or the numerically
corresponding day in the calendar month that is one or three months after such
Borrowing Date, as selected by the Borrower in each Notice of Borrowing, and (b)
thereafter, each period commencing on the last day of the immediately preceding
Interest Period and ending on the date 7 days thereafter or the numerically
corresponding day in the calendar month that is one or three months thereafter,
as selected by the Borrower by irrevocable notice to the Lender not less than
three Business Days prior to the last Business Day of the then-current Interest
Period with respect thereto (or, if no such notice is received by the Lender by
such time, a period of one (1) month shall be deemed to have been specified by
the Borrower); provided, however, that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day, unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, (ii) any Interest Period which begins on a date for which there is
no corresponding date in the calendar month during which such Interest Period is
to end, shall end on the last Business Day of such calendar month, and (iii) no
Interest Period shall end after the Maturity Date and any Interest Period which
would, but for this clause, end after the Maturity Date shall instead end on the
Maturity Date subject to the payment of all break-funding and other losses,
costs and expenses incurred as a result thereof.

“Lender” is defined in the preamble of this Credit Agreement.

“LIBOR” shall mean, with respect to any Interest Period pertaining to any
Revolving Loan:

 

 


--------------------------------------------------------------------------------


- 5 -

 

 

(a)           the rate of interest per annum determined by the Lender in its
sole discretion to be the offered rate that appears on the page of the Telerate
screen ( or any successor thereto) that displays the average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined at approximately 11:00 a.m. (London time) on the date two
Business Days in London prior to the first day of such Interest Period, or

(b)           if the rate in the preceding subsection (a) is not available, the
rate of interest per annum determined by the Lender in its sole discretion to be
the rate in the London interbank market at approximately 11:00 a.m. (London
time) on the date two Business days in London prior to the first day of such
Interest Period for the offering by the Lender in the interbank market of
deposits in U.S. Dollars for a period equal to such Interest Period in amounts
comparable to the principal amount of such Revolving Loan to which such Interest
Period applies, at the time as of which the Lender makes such determination.

“Lien” shall mean any mortgage, deed of trust, pledge, lien (statutory or
otherwise), security interest, charge or other encumbrance or security or
preferential arrangement of any nature whatsoever.

“Loan Account” is defined in Section 2.8 hereof.

“Loan Documents” shall mean each of this Credit Agreement, the Note, the Fee
Letter and each other document, instrument and agreement executed and delivered
pursuant to or in connection herewith or therewith, as the same may be amended,
supplemented or otherwise modified from time to time.

“Material Adverse Effect” shall mean a material adverse effect on any of (a) the
operations, business, assets, properties, or condition (financial or otherwise)
of the Borrower, (b) the ability of the Borrower to perform any of its
obligations hereunder, under the Note or under any other Loan Document to which
it is a party and (c) the legality, validity or enforceability of this Credit
Agreement, the Note or any other Loan Document.

“Maturity Date” shall mean the earlier to occur of (i) the date that is six
months after the first Revolving Loan is made hereunder and (ii) such earlier
date on which the Revolving Loans are due and payable and the commitment of the
Lender to make any such Revolving Loans has been terminated or otherwise
cancelled (whether at stated maturity, by mandatory prepayment, by acceleration
or otherwise) in accordance with the terms hereof.

“Merger Agreement” shall mean that certain Agreement and Plan of Merger to be
executed in connection with the Acquisition substantially in the form attached
hereto as Exhibit C or otherwise in form and substance reasonably satisfactory
to the Lender.

“Merger Documents” shall mean the Merger Agreement and each of the other
agreements, instruments and other documents executed and delivered in connection
therewith (other than the Loan Documents).

“Note” shall mean the promissory note of the Borrower evidencing the Revolving
Loans, payable to the order of the Lender, substantially in the form of Exhibit
A hereto, as the same may be amended, supplemented and otherwise modified from
time to time, or any substitute therefor.

 


--------------------------------------------------------------------------------

- 6 -

 

“Notice of Borrowing” is defined in Section 2.2 hereof.

"Other Taxes" is defined in Section 7.2(b) hereof.

"Parent" shall mean AEON (U.S.A.), Inc.

"Person" shall mean an individual, corporation, partnership, limited liability
company or partnership, association, joint-stock company, trust, unincorporated
organization, joint venture, Governmental Authority or other entity.

"Prime Rate" shall mean the fluctuating rate of interest per annum announced by
the Lender from time to time as its prime rate in effect at its office in New
York City. Each change in the prime rate shall be effective from and including
the date such change is effective. The prime rate is determined from time to
time by the Lender as a means of pricing some loans to its borrowers and neither
is tied to any external rate of interest or index nor necessarily reflects the
lowest rate of interest actually charged by the Lender to any particular class
or category of customers.

"Release" shall mean any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the outdoor
or indoor environment.

"Revolving Credit Termination Date" shall mean the earliest to occur of (i)
August 2, 2006, (ii) the date on which the Bid has been awarded to a Person
other than the Borrower or is otherwise rejected or withdrawn, (iii) the date on
which the Revolving Loans are prepaid in accordance with Section 2.6(b)(ii)
hereof and (iv) such earlier date on which the Revolving Loan Commitment is
terminated in full hereunder.

“Revolving Loan” is defined in Section 2.1 hereof.

“Revolving Loan Commitment” is defined in Section 2.1 hereof.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature, and (e) such Person is not engaged in a business or a transaction,
and is not about to engage in a business or a transaction, for which such
Person’s property would constitute unreasonably small capital.

“Subsidiary” shall mean, as to any Person, any corporation or other entity of
which capital stock or other ownership interests having (in the absence of
contingencies) ordinary voting power to elect at least a majority of the board
of directors (or persons performing similar functions) of such corporation or
other entity is, at the time of determination, owned directly, or indirectly
through one or more intermediaries, by such Person.

 


--------------------------------------------------------------------------------


- 7 -

 

 

“Target” is defined in the recitals to this Agreement.

“Taxes” is defined in Section 7.2(a) hereof.

“Threshold Amount” shall mean $10,000,000.

“Transactions” shall mean each of the transactions contemplated by the Merger
Documents.

“USA Patriot Act” is defined in Section 4(p) hereof.

 

2.

The Revolving Loans.

2.1.          The Revolving Loan Commitment. On the terms and subject to the
conditions of this Credit Agreement, the Lender agrees, from time to time on any
Business Day during the period commencing on the date hereof up to but excluding
the Revolving Credit Termination Date, to make revolving loans to the Borrower
(the “Revolving Loans”) in amounts, which together with all outstanding
Revolving Loans, will not exceed in the aggregate the principal amount of
$400,000,000 (the “Revolving Loan Commitment”). The Revolving Loan Commitment
shall be subject to reduction and/or termination as herein provided (including,
without limitation, pursuant to Sections 2.6 and 6.2 hereof). On the terms and
subject to the conditions hereof, the Borrower may from time to time borrow,
prepay, and re-borrow the Revolving Loans. Any such borrowing may be denominated
in Dollars, as hereinafter provided, and shall be in the aggregate principal
amount of $100,000 or any whole multiple thereof in excess of $100,000. On the
Revolving Credit Termination Date, the Revolving Credit Commitment shall
terminate and the Lender shall have no obligation whatsoever to make any further
Revolving Loans to the Borrower.

2.2.          Making the Revolving Loans. Each Revolving Loan shall be made upon
written notice (in form and substance satisfactory to the Lender, a “Notice of
Borrowing”), given by the Borrower to the Lender at least three and not more
than five Business Days prior to the proposed borrowing date thereof. Each
Notice of Borrowing shall be irrevocable and shall specify therein (A) the
proposed borrowing date, which shall be a Business Day, (B) the principal amount
of such Revolving Loan and (C) the duration of the initial Interest Period
therefor. Upon fulfillment of the applicable conditions set forth in Section 5
hereof (or the waiver thereof by the Lender as herein prescribed), the Lender
will make the proceeds of such Revolving Loan available to the Borrower in same
day funds at the Lender’s office at 1251 Avenue of the Americas, New York, NY
10020, or at such other place as the Lender shall designate in writing to the
Borrower.

 

2.3.

Interest.

(a)           Each Revolving Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the sum of (a)
LIBOR and (b) the Applicable Spread.

 

 

--------------------------------------------------------------------------------


- 8 -

 

(b)           Subject to Section 2.5 hereof, interest shall be payable on each
Revolving Loan (i) in arrears on the last day of each Interest Period, (ii) on
the date on which the principal amount of such Revolving Loan becomes due and
payable hereunder (whether at stated maturity, by mandatory prepayment, optional
prepayment, acceleration or otherwise), and (iii) in the case of any Interest
Period which is longer than three months, on each successive date three months
after the first day of such Interest Period.

(c)           Notwithstanding anything herein to the contrary, all accrued
interest shall be payable on each date principal is payable hereunder pursuant
to Sections 2.4 and 2.6 hereof or such earlier date as herein required.

(d)           Interest shall accrue from and including the first day of an
Interest Period to but excluding the last day of such Interest Period.

(e)           In the event, and on each occasion, that on the date two Business
Days prior to the commencement of any Interest Period during which any Revolving
Loan which accrues interest at a rate based upon LIBOR, the Lender shall have in
good faith determined that dollar deposits in the outstanding principal amount
of such Revolving Loan are generally not available in the London interbank
market, or that reasonable means do not exist for ascertaining LIBOR, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to the Lender of making or maintaining such
Revolving Loan at LIBOR during such Interest Period, the Lender shall, as soon
as practicable thereafter, give written or telecopy notice of such determination
to the Borrower. In the event of any such determination, interest shall accrue
with respect to such Revolving Loan during such Interest Period at a rate
determined by reference to the Federal Funds Rate plus the Applicable Spread.
Each determination by the Lender hereunder shall be conclusive absent manifest
error.

 

2.4.

Principal Repayment; Note.

(a)           The Borrower shall repay the outstanding principal balance of all
outstanding Revolving Loans together with all other outstanding amounts due and
owing hereunder or under the other Loan Documents on the Maturity Date.

(b)           The Borrower’s obligations to the Lender with respect to the
payment of interest and principal with respect to the Revolving Loans shall be
evidenced by this Credit Agreement and the Note. The Lender is hereby authorized
by the Borrower to endorse on the schedule attached to the Note (or on a
continuation of such schedule attached to the Note and made a part thereof) an
appropriate notation evidencing the date and amount of each Revolving Loan, the
date and amount of each principal payment and prepayment with respect thereto
and the interest rate applicable thereto; provided, however, that the failure of
the Lender to make any such notation (or any error in such notation) shall not
affect any obligations of the Borrower hereunder or under the Note. The Note and
the books and records of the Lender shall be conclusive evidence of the
information set forth therein absent manifest error.

2.5.          Default Interest. Any principal, interest or other amount which is
not paid when due, whether at stated maturity, by mandatory prepayment, by
acceleration or otherwise, shall bear interest from the day when due until such
principal, interest or other amount is paid in full, payable on demand, at a
rate equal at all times to the Prime Rate plus 2% per annum.

 

--------------------------------------------------------------------------------


- 9 -

 

 

2.6.

Termination, Reduction or Extension of Revolving Loan Commitment; Prepayment.

(a)           The Borrower shall have the right at any time or from time to
time, without premium or penalty, upon not less than three Business Days’ prior
irrevocable written notice to the Lender, to terminate or reduce the Revolving
Loan Commitment. Any such reduction of the Revolving Loan Commitment shall be in
an amount that is an integral multiple of $100,000 and not less than $100,000.
Any termination or reduction of the Revolving Loan Commitment shall be
permanent.

(b)           Prepayments. (i) Optional Prepayments. The Borrower shall not
prepay all or any portion of the principal amount outstanding of Revolving Loans
without the express written consent of the Lender, which consent shall be in the
Lender’s sole discretion to grant or withhold, and except as may otherwise be
permitted hereunder. Any prepayment shall be made together with accrued interest
to the date of such prepayment on the amount prepaid; provided, however, that
(i) prepayments of Revolving Loans prior to the Maturity Date shall not reduce
the Revolving Loan Commitment; (ii) all prepayments shall be in amounts not less
than the lesser of $100,000 or an integral multiple thereof or the amount of any
Revolving Loan being prepaid; and (iii) any Revolving Loan may be designated by
the Borrower to be prepaid if and only to the extent that prepayment is made on
the last day of an Interest Period or subject to the payment of amounts
described in Section 7.1(d) hereof. Each prepayment made pursuant to this
Section shall be accompanied by the payment of (i) accrued interest to date of
such prepayment on the amount prepaid and (ii) any and all payments required
pursuant to Section 7.1 hereof in respect of such prepayment.

(ii) Mandatory Prepayments. In the event the Merger Agreement is terminated or
if any of the conditions to consummating the Transaction set forth in the Merger
Documents are not satisfied when required to be so satisfied (and not waived in
accordance with this Credit Agreement and the Merger Documents) or are incapable
of being satisfied (each a “Prepayment Event”), the Borrower shall prepay the
outstanding principal amount of all outstanding Revolving Loans, together with
accrued interest to the date of such prepayment, within two Business Days of
such Prepayment Event.

(c)           If the Borrower receives notice from the Lender that the aggregate
principal amount of all Revolving Loans outstanding hereunder exceeds at any
time $400,000,000, the Borrower shall prepay Revolving Loans, together with all
accrued interest thereon and any amounts due under Section 7.1(d) hereof, as
necessary to eliminate such excess within 2 Business Days after receipt of such
notice.

 

2.7.

Method of Payment.

(a)           All sums payable by the Borrower to the Lender hereunder or under
the Note shall be payable in New York, New York, in Dollars in immediately
available funds and without any defense, set-off or counterclaim no later than
12:00 noon (New York time) on the day when due, for the account of and as
directed by the Lender. Any payments made after 12:00 noon (New York time) on
any day shall be deemed to have made on the immediately following Business Day.

 

--------------------------------------------------------------------------------


- 10 -
 

(b)           Any payments shall be applied first to default charges,
indemnities, expenses and other non-principal and interest amounts owed under
any of the Loan Documents, if any, then to interest due and payable on the
Revolving Loans, and thereafter to the principal amount of the Revolving Loans
due and payable.

(c)           All computations of interest and fees shall be made by the Lender
on the basis of a year of 360 days for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest is payable; provided, however, that if a Revolving Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on such
Revolving Loan. Each change in the Prime Rate shall immediately and
simultaneously result in a corresponding change in the Default Rate.

(d)           Whenever any payment to be made hereunder or under any instrument
delivered hereunder shall be stated to be due on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of the
payment of interest; provided, however, that if such extension would cause such
payment to be made in a new calendar month or beyond the Maturity Date, such
payment shall be made on the next preceding Business Day.

(e)           The Borrower hereby authorizes the Lender, if and to the extent
payment is not made when due under any Loan Document, to charge from time to
time against any account of the Borrower with the Lender or Mizuho Corporate
Bank (USA) any amount so due. The Lender agrees to promptly notify the Borrower
of any such charge made by the Lender; provided, however, that the Lender shall
incur no liability for failing to do so and the failure of the Lender to so
notify the Borrower shall in no event diminish the Lender’s right to make such
charge under this Section 2.6(e).

2.8.         Loan Account. The Lender maintains on its books a loan account in
the Borrower’s name (the “Loan Account”), showing the Revolving Loans,
prepayments, the computation and payment of interest, and any other amounts due
and sums paid hereunder and under the other Loan Documents. The entries made by
the Lender in the Loan Account shall be conclusive and binding on the Borrower
and the Lender as to the amount at any time due from the Borrower, absent
manifest error.

2.9.          Use of Proceeds. The Borrower shall apply the proceeds of the
Revolving Loans solely to finance the Acquisition in accordance with the terms
of the Merger Documents (it being understood and agreed that (i) during the
period from the date the initial Revolving Loan is made until the proceeds are
used to finance the Acquisition, the Borrower may invest the proceeds of the
Revolving Loans in Cash Equivalents at the Lender and (ii) the Borrower shall
borrow only the amount reasonably anticipated to be necessary to purchase the
Target’s common stock and the fees, costs and expenses related thereto). 

 


--------------------------------------------------------------------------------


- 11 - 

 

 

2.10.

Fees.

(a)           Upfront Fee. The Borrower agrees to pay to the Lender the
non-refundable fees payable in the amounts and at the times set forth in the Fee
Letter.

(b)           Commitment Fee. The Borrower shall pay to the Lender on the last
Business Day of each March, June September and December while the Revolving Loan
Commitment is in effect and on the Revolving Credit Termination Date, commencing
on the first such date after the date hereof, a non-refundable commitment fee in
arrears in an amount equal to 0.10% per annum of the average daily unadvanced
amount of the Revolving Loan Commitment from time to time in effect from (and
including) the date hereof to (but excluding) the Maturity Date.

3.            Representations and Warranties. The Borrower hereby represents and
warrants to the Lender as follows:

(a)           Organization of Borrower. The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.

(b)           Power and Authority. The Borrower has all requisite corporate
power and authority to carry on its present business, to own its property and
assets and to execute, deliver and perform this Credit Agreement, the Note and
each other Loan Document to which it is a party. The execution, delivery and
performance by the Borrower and each of its Subsidiaries of the Merger Documents
to which it is a party and the consummation of the transactions contemplated
thereby are within the Borrower’s and such Subsidiaries’ respective corporate or
limited liability company powers, as the case may be. The Borrower is duly
qualified or licensed as a foreign corporation authorized to conduct its
activities and is in good standing in all jurisdictions in which the character
of the properties owned or leased by it or the nature of the activities
conducted makes such qualification or licensing necessary, except where the
failure to be so qualified or licensed would not be reasonably likely to result
in a Material Adverse Effect. The Parent is the record and, to the best
knowledge of the Borrower, beneficial owner of, and has the unrestricted power
to vote, not less than 51% of all of the voting securities and the outstanding
capital stock of the Borrower and has the voting power to elect at least a
majority of the directors of the Borrower.

(c)           Authorization of Borrowing. All appropriate and necessary
corporate, shareholder and other actions and approvals have been taken or
obtained by (i) the Borrower to authorize the execution and delivery of this
Agreement, the Note and the other Loan Documents to which it is a party and to
authorize the performance and observance of the terms of each and (ii) on or
prior to the Closing Date, the Borrower and its Subsidiaries to authorize the
execution and delivery of the Merger Documents to which it is a party and to
authorize the performance and observance of the terms of each.

(d)           Agreement Binding; No Conflicts. This Credit Agreement
constitutes, and the Note, the other Loan Documents and the Merger Documents
when executed and delivered pursuant hereto or pursuant to the Acquisition will
constitute, the legal, valid and binding obligations of the Borrower or its
Subsidiaries, as the case may be, enforceable against the Borrower or such
Subsidiaries in accordance with their respective terms, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting enforcement of creditors’ rights generally, and by
general principles of equity

 


--------------------------------------------------------------------------------


- 12 -

 

(regardless of whether enforcement is considered in a proceeding at law or
equity). The execution, delivery and performance of this Credit Agreement, the
Note, the other Loan Documents and the Merger Documents to which the Borrower
and its Subsidiaries are a party and the use of the Revolving Loan proceeds and
the Acquisition do not and will not (i) violate or conflict with (A) any
provisions of law or any order, rule, directive or regulation of any court or
other Governmental Authority, (B) the charter, by-laws or other organizational
documents of the Borrower or such Subsidiary or (C) except as would not be
reasonably likely to result in a Material Adverse Effect, any agreement,
document or instrument to which the Borrower or any such Subsidiary is a party
or by which its respective assets or properties are bound, (ii) except as would
not be reasonably likely to result in a Material Adverse Effect, constitute a
default or an event or circumstance that with the giving of notice or the
passing of time, or both, would constitute a default under any such agreement,
document or instrument, (iii) except as would not be reasonably likely to result
in a Material Adverse Effect, result in the creation or imposition of any Lien,
charge or encumbrance of any nature whatsoever upon any assets or properties of
the Borrower or any such Subsidiary, or (iv) except as would not be reasonably
likely to result in a Material Adverse Effect, result in any suspension,
revocation, impairment, forfeiture or nonrenewal of any permit, license,
authorization or approval applicable to its respective operations or any of its
properties.

(e)           Compliance with Law. There does not exist any conflict with, or
violation, or breach of, any law or any regulation, order, writ, injunction or
decree of any court or governmental instrumentality, which conflict, violation
or breach could reasonably result in a Material Adverse Effect, a Default or
Event of Default.

(f)            Taxes. The Borrower has filed all tax returns (federal, state and
local) required to be filed and has paid all taxes, assessments, fees and other
governmental charges due upon the Borrower with respect to the conduct of its
operations or otherwise the failure of which to file or to pay could reasonably
result in a Material Adverse Effect, a Default or an Event of Default. There are
no tax audits presently being conducted in respect of the Borrower.

(g)           Governmental Consents. No consent, approval, authorization or
order of, notice to or declaration or filing with, any administrative body or
agency or other Governmental Authority on the part of the Borrower is required
for the valid execution, delivery and performance by the Borrower of this Credit
Agreement, the Note, the other Loan Documents or the Merger Documents, except
(i) for such as have been obtained or made and are in full force and effect and
(ii) as specified in the Merger Documents (any of which required approvals or
consents shall have been obtained or waived in accordance with Section 4(q)
hereof on or prior to the Closing Date).

(h)           Litigation. There are no pending or, to the knowledge of the
Borrower, threatened legal actions, suits, claims or administrative, arbitration
or other proceedings against the Borrower or its Subsidiaries that if adversely
determined could reasonably be expected to result in a Material Adverse Effect,
a Default or Event of Default. The performance of any action by the Borrower or
any of its Subsidiaries required or contemplated by any of the Merger Documents
is not restrained or enjoined (either temporarily, preliminarily or
permanently).

(i)            Other Obligations. The Borrower is not in default in any material
respect in the performance, observance or fulfillment of any obligation,
covenant or condition in any agreement, document or instrument to which it is a
party or by which it is bound which is reasonably likely to result in a Material
Adverse Effect, a Default or Event of Default.

 

--------------------------------------------------------------------------------


- 13 -
 

(j)            Financial Information. All financial information provided to the
Lender by or on behalf the Borrower and its Affiliates has been prepared in
accordance with generally accepted accounting principles in the United States
(“GAAP”) and fairly presents, in accordance with GAAP consistently applied, the
financial position and results of operations for the periods therein indicated
of the Borrower, and there has been no material adverse change in the financial
condition, operations, business or prospects of the Borrower since January 29,
2005.

(k)           Accuracy of Information. (i)  All factual information heretofore
or contemporaneously furnished by or on behalf of the Borrower to the Lender for
purposes of or in connection with this Credit Agreement, any other Loan
Document, the Merger Documents or any transaction contemplated hereby or
thereby, (true and complete copies of which were furnished to the Lender in
connection with its execution and delivery hereof) is, and all other factual
information hereafter furnished by or on behalf of the Borrower to the Lender
will be, true and accurate in every material respect on the date as of which
such information is dated or certified and, in respect of such information
heretofore or contemporaneously furnished to the Lender, as of the date of the
execution and delivery of this Credit Agreement by the Lender, such information
is not, or shall not be, as the case may be, incomplete by omitting to state any
material fact necessary to make such information not misleading. With respect to
any such factual information pertaining to Persons other than the Borrower, its
Subsidiaries or its Affiliates, the foregoing representation is made to the best
knowledge of the Borrower.

(ii)     The pro forma consolidated statements of financial conditional and pro
forma consolidated statements of operations of the Borrower and its Subsidiaries
giving effect to the Acquisition and the financing thereof are the unaudited
consolidated financial statements of the Borrower and its Subsidiaries, as of
the dates and for the periods specified therein, adjusted to give effect to
certain events and assumptions as set forth therein. Such pro forma financial
statements (including any related schedules and notes) have been prepared on the
basis of the statements and assumptions set forth in the respective notes
thereto, which in the opinion of the Borrower, are reasonable (it being
understood that such pro forma financial statements (including any related
schedules and notes are subject to significant uncertainties and contingencies,
many of which are beyond the Borrower’s control and no assurance is or can be
given that any projections or other results contemplated therein will be
realized).

(l)            Seniority. The obligations of the Borrower under this Credit
Agreement and the other Loan Documents to which it is a party rank, and at all
times shall rank, at least pari passu in priority of payment and in all other
respects with all other unsubordinated Indebtedness of the Borrower.

(m)          Holding Company and Investment Company Acts. Neither the Borrower
nor any of its Subsidiaries is an “investment company” or an “affiliated person”
or “promoter” of, or “principal underwriter” of or for, an “investment company”,
as such terms are defined in the Investment Company Act of 1940, as amended.

 

 


--------------------------------------------------------------------------------


- 14 -

 

(n)           Permits, Etc. The Borrower has all permits, consents, licenses,
authorizations, approvals, entitlements and accreditations required for it
lawfully to own, lease, manage or operate, or to acquire each business currently
owned, leased, managed or operated, or to be acquired, by it, except for
failures which are not reasonably likely to result in an Material Adverse
Effect. Each of the Borrower and its Subsidiaries will obtain all such permits,
consents, licenses, authorizations, approvals, entitlements and accreditations
required for it to own and operate each business acquired pursuant to the Merger
Documents. No condition exists or event has occurred which, in itself or with
the giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any such permit, consent,
license, authorization, approval, entitlement or accreditation and which is
reasonably likely to result in a Material Adverse Effect, a Default or an Event
of Default and there is no written claim that any such permit, consent, license,
authorization, approval, entitlement or accreditation is not in full force and
effect.

(o)           Environmental Matters. Except to the extent not reasonably likely
to result in a Material Adverse Effect or a Default or Event of Default, (i)
none of the operations of the Borrower or any of its Subsidiaries violate any
Environmental Law, (ii) no Environmental Actions have been asserted against the
Borrower or any of its Subsidiaries in writing nor does the Borrower have any
knowledge of any threatened or pending Environmental Action against the
Borrower, any of its Subsidiaries or any predecessor in interest, (iii) neither
the Borrower nor any of its Subsidiaries has incurred any Environmental
Liabilities and Costs and (iv) to the Borrower’s knowledge, neither the Borrower
nor any of its Subsidiaries has any contingent liability in connection with any
release of any Hazardous Material into the environment.

(p)           Solvency. The Borrower is Solvent and will be Solvent after giving
effect to the transactions contemplated by this Credit Agreement, the other Loan
Documents and the Merger Documents.

4.            Covenants. The Borrower hereby covenants to the Lender that,
unless the Lender shall otherwise consent in writing, during the term of this
Credit Agreement or so long as (a) any amounts owed hereunder or under any other
Loan Document are outstanding, or (b) the Revolving Credit Commitment has not
been reduced to zero, the Borrower shall (unless the prior written consent of
the Lender has been obtained) perform the following obligations:

(a)           Financial Statements. The Borrower shall deliver to the Lender
within 120 days after the end of each fiscal year of the Borrower a consolidated
balance sheet as of the end of such fiscal year and the related statements of
support and revenue, expenses and cash flows of the Borrower and its
Subsidiaries, which shall be in reasonable detail and shall be audited by
independent certified public accountants selected by the Borrower and reasonably
satisfactory to the Lender, and as to which such accountants shall have
expressed a written opinion that such statements fairly present the financial
position of the Borrower and its Subsidiaries for the period then ended and have
been prepared in accordance with GAAP consistently applied, and that the
examination of such accounts was made in accordance with generally accepted
auditing standards and accordingly included such tests of the accounting records
and such other auditing procedures as were considered necessary under the
circumstances.

 


--------------------------------------------------------------------------------


- 15 -

 

(b)           Proxy Statements, etc. Promptly after the sending or filing
thereof, copies of all proxy statements, financial statements, and reports which
the Borrower sends to its stockholders, and copies of all regular, periodic, and
special reports, and all registration statements which the Borrower files with
the Securities and Exchange Commission or any governmental authority which may
be substituted therefor, or with any national securities exchange.

(c)           Additional Information. The Borrower shall make available and
provide to the Lender such further information and documents concerning its
business and affairs including, without limitation, information with respect to
the Acquisition, budgets and business plans of the Borrower and its Subsidiaries
as the Lender may from time to time reasonably request.

 

(d)

Notices. The Borrower shall promptly notify the Lender of:

(i)            any investigation by or proceeding in or before any court,
arbitrator, administrative body or agency or other Governmental Authority (other
than routine inquiries by a governmental agency), including, without limitation,
any Environmental Action, which investigation, proceeding or action is
reasonably likely to result in a Material Adverse Effect, Default or Event of
Default and, upon request, provide the Lender with all material documents and
information furnished by the Borrower in connection therewith;

(ii)           the occurrence of any Default or Event of Default or any other
development which is reasonably likely to result in a Material Adverse Effect,
which notice shall be provided to the Lender as soon as possible, but in no
event later than five (5) days after the Borrower becomes aware of the same and
shall include a statement as to what action the Borrower has taken and/or
proposes to take with respect thereto;

(iii)          the awarding of the Bid to any Person other than the Borrower or
the rejection or withdrawal of the Bid;

(iv)          the occurrence of any Prepayment Event, but in any event within
one day after the Borrower has knowledge of the occurrence of such Prepayment
Event; and

(v)           any change in the Borrower’s key management personnel, including
without limitation, its President, Controller or Treasurer.

(e)           Compliance with Laws, Etc. The Borrower shall comply in all
material respects with the requirements of all applicable laws and maintain and
preserve its corporate existence, rights and privileges.

(f)           Books and Records. The Borrower shall keep and maintain adequate
records and books of account, with complete entries made in accordance with
GAAP, consistently applied.

(g)           Inspection Rights. The Borrower shall permit the Lender or any
agents and representatives of the Lender at any time and from time to time
during reasonable business hours and, provided no Default or Event of Default
has occurred and is continuing, on reasonable prior notice to the Borrower, to
examine and make copies of and abstracts from its records and books of account,
to visit and inspect its properties, to conduct audits and make examinations and
discuss its affairs, finances and accounts with any of its directors, officers,
employees, accountants or other representatives.

 


--------------------------------------------------------------------------------


- 16 -

 

(h)           Insurance. The Borrower shall maintain or cause to be maintained,
and cause each of its Subsidiaries to maintain or cause to be maintained (in
each case in the Borrower’s name or in the name of such Subsidiary, as the case
may be), with responsible, financially sound and reputable insurance companies
insurance with respect to its properties and business against such casualties
and contingencies and of such types and in such amounts as is customary in the
case of similar businesses.

(i)            Taxes. The Borrower shall pay and discharge all taxes,
assessments, levies and governmental charges upon it or against any of its
properties, assets or income prior to the date after which penalties attach for
failure to pay, except to the extent that (i) the Borrower shall be contesting
in good faith its obligation to pay such taxes or charges and the Borrower has
adequately accrued for such payments, or (ii) the failure to pay such taxes
shall not have a Material Adverse Effect or result in any Default or Event of
Default.

(j)            Further Assurances. The Borrower shall do, execute, acknowledge
and deliver at the sole cost and expense of the Borrower, all documents,
instruments and agreements and take such further acts and deeds as the Lender
may reasonably require from time to time to carry out the intention or
facilitate the performance of the terms of this Credit Agreement or any other
Loan Document.

 

(k)

Merger, Consolidation, etc. The Borrower shall not:

(i)            merge, consolidate or amalgamate with or into any other Person
unless: (A) the Borrower is the surviving entity, (B) the Borrower provides the
Lender with at least 30 days prior written notice thereof, (C) the documentation
in connection therewith is reasonably satisfactory in form and substance to the
Lender, (D) the Borrower provides the Lender with such documents, certificates
and opinions as the Lender may reasonably request, in form and substance
reasonably satisfactory to the Lender, including, without limitation, a legal
opinion given by counsel reasonably satisfactory to the Lender regarding the
legal, valid and binding nature of the Loan Documents and the enforceability
thereof and such other matters as the Lender may reasonably request, and (E) no
Material Adverse Effect or any Default or Event of Default shall occur and be
continuing both immediately before and immediately after such merger,
consolidation or amalgamation;

 

(ii)

dissolve, wind-up or liquidate;

(iii)          except as contemplated by the Merger Documents, purchase or
otherwise acquire all or substantially all of the assets, liabilities or
properties of any other Person to the extent a Material Adverse Effect or any
Default or Event of Default may result; or

(iv)          sell, lease, transfer or otherwise dispose of all or substantially
all of its non-”Margin Stock” (as defined in Federal Reserve Board Regulation U)
assets or properties whether in any single transaction or one or more
transactions in the aggregate.

 

--------------------------------------------------------------------------------


- 17 -
 

(l)            Change in Nature of Business. The Borrower shall not make any
material changes in the nature of its business activities as presently conducted
to the extent reasonably likely to result in a Material Adverse Effect (it being
understood and agreed that the consummation of the Acquisition shall not
constitute a breach of this provision).

(m)          Transactions with Affiliates. The Borrower shall not enter into any
transaction with any of its Affiliates unless such transaction is otherwise
permitted hereunder or is in the ordinary course of business of the Borrower and
upon fair and reasonable terms no less favorable to the Borrower than it would
obtain in a comparable arm’s length transaction with a Person which is not an
Affiliate.

(n)           Corporate Documents. The Borrower shall not amend its certificate
of incorporation in any manner which is reasonably likely to materially
adversely affect the Lender’s rights under any of the Loan Documents or its
ability to enforce any such rights.

(o)           Fiscal Year. The Borrower shall not permit its fiscal year to end
on a day other than the first Saturday between January 28th and February 3rd of
any given year.

(p)           USA PATRIOT Act Compliance. The Borrower shall provide, and shall
cause each of its Subsidiaries and Affiliates to provide, such information and
take such actions as are reasonably requested by the Lender in order to assist
the Lender in maintaining compliance with the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (the “USA Patriot Act”) or similar laws and the rules and regulations
promulgated thereunder, in each case, as the same may be in effect from time to
time.

(q)           Modification of Merger Documents. Except with the prior written
consent of the Lender, the Borrower shall not, and shall not permit its
Subsidiaries to, in any material respect, alter, amend, modify or waive any of
their respective rights or obligations under, or fail to comply in any material
respect with the Merger Documents.

 

5.

Conditions Precedent to the Initial Revolving Loans.

5.1.          The obligation of the Lender to make the initial Revolving Loan is
subject to the prior fulfillment of the following conditions:

(a)           Documents. The Lender shall have received the following, each in
form and substance satisfactory to the Lender:

(i)            Executed Agreement. This Credit Agreement, duly executed by an
authorized officer of the Borrower.

 

(ii)

Note. The Note, duly executed by an authorized officer of the Borrower.

 

 


--------------------------------------------------------------------------------


- 18 - 

 

(iii)         Borrower’s Officer’s Certificate. A certificate of an authorized
officer of the Borrower, substantially in the form of Exhibit B hereto,
certifying, among other things, as to (w) the organizational documents and
by-laws of the Borrower, (x) resolutions of the board of directors of the
Borrower authorizing the Borrower to execute, deliver and perform this Credit
Agreement, the Note and any other Loan Documents to which it is a party; (y) the
names and signatures of the officers of the Borrower authorized to execute this
Credit Agreement, the Note and the other Loan Documents to which it is a party;
and (z) the fact that there have been no changes in the organizational documents
or by-laws (or the equivalent thereof), if any, of the Borrower since the date
of the most recent certification thereof.

(iv)          Notice of Borrowing. A Notice of Borrowing duly executed by an
authorized officer of the Borrower as required under Section 2. 2 hereof. The
submission by the Borrower of such Notice of Borrowing to the Lender and the
Borrower’s acceptance of the proceeds of such Revolving Loan shall be deemed to
be a representation and warranty by the Borrower that all of the applicable
conditions precedent set forth herein have been satisfied.

(v)           Fee Letter. The Fee Letter, duly executed by an authorized officer
of the Borrower.

(vi)          Opinion of Counsel to the Borrower. A favorable written opinion of
Dewey Ballantine LLP, counsel for the Borrower, in form and substance reasonably
satisfactory to the Lender and covering such matters relating to the Borrower,
the Loan Documents, the Merger Documents and such other matters reasonably
requested by the Lender.

(vii)         Merger Documents. Copies of each of the Merger Documents, duly
executed and delivered by each of the parties thereto, in form and substance
reasonably satisfactory to the Lender (it being understood that the Merger
Agreement in the form attached hereto is reasonably satisfactory to the Lender),
certified by an authorized officer of the Borrower as being true and correct as
of the Closing Date.

(viii)        Other Items. Such other agreements, instruments, approvals,
opinions and documents as the Lender may reasonably request.

(b)           Fees and Expenses. The Lender shall have received all of the fees,
costs and expenses that are then due and payable hereunder and under the other
Loan Documents.

(c)           Legality. The making of the Revolving Loans and the consummation
of the Transaction shall not contravene any law, rule or regulation applicable
to the Lender or the Borrower.

(d)           Representations and Warranties. All of the representations and
warranties contained in Section 3 of this Credit Agreement, in each other Loan
Document and in each certificate and other writing delivered to the Lender
pursuant hereto or thereto on or prior to the date of such Revolving Loan shall
be true and correct in all material respects as though made on and as of such
date. The acceptance by the Borrower of the proceeds of such Revolving Loan
shall be deemed to be a representation and warranty by the Borrower to the
Lender to such effect.

(e)           Defaults; Material Adverse Effect. No Default, Event of Default or
Material Adverse Effect shall have occurred and be continuing on the date of
such Revolving Loan or would result from making such Revolving Loan. The
acceptance by the Borrower of the proceeds of such Revolving Loan shall be
deemed to be a representation and warranty by the Borrower to the Lender to such
effect.

 


--------------------------------------------------------------------------------


- 19 -

 

 (f)            Proceedings. There shall not exist any threatened or pending
action, proceeding or counterclaim by or before any court or governmental,
administrative or regulatory agency or authority, domestic or foreign, (i)
challenging the consummation of the transactions contemplated hereby or the
Merger Documents or which would restrain, prevent or impose burdensome
conditions on the Transaction, individually or in the aggregate, or any
transaction contemplated hereunder, which could reasonably be expected to have a
Material Adverse Effect, (ii) seeking to prohibit the ownership or operation by
the Borrower of all or a material portion of its business or assets which could
reasonably be expected to have a Material Adverse Effect, or (iii) seeking to
obtain, or having resulted in the entry of any judgment, order or injunction
that (A) would restrain, prohibit or impose adverse conditions on the ability of
the Lender to make the Revolving Loans, (B) could reasonably be expected to
affect the legality, validity or enforceability of any of the Loan Documents or
the ability of any party thereto to perform it obligations thereunder or (C) is
seeking any material damages as a result thereof.

5.2.          Subsequent Loans. The obligation of the Lender to make subsequent
Revolving Loans shall, in addition to the fulfillment of the conditions set
forth in Section 5.1 above, be subject to the following:

(a)           Notice of Borrowing. The Lender shall have received a Notice of
Borrowing, duly executed by an authorized officer of the Borrower as required
under Section 2.2 hereof. The submission by the Borrower of such Notice of
Borrowing to the Lender and the Borrower’s acceptance of the proceeds of such
Revolving Loan shall be deemed to be a representation and warranty by the
Borrower that all of the applicable conditions precedent set forth herein have
been satisfied.

(b)           Fees and Expenses. The Lender shall have received all of the fees,
costs and expenses that are then due and payable hereunder and under the other
Loan Documents.

(c)           Legality. The making of such Revolving Loans and the consummation
of the Transaction shall not contravene any law, rule or regulation applicable
to the Lender or the Borrower.

(d)           Representations and Warranties. All of the representations and
warranties contained in Section 3 of this Credit Agreement, in each other Loan
Document and in each certificate and other writing delivered to the Lender
pursuant hereto or thereto on or prior to the date of such Revolving Loans shall
be true and correct as though made on and as of such date.

(e)           Defaults. No Default, Event of Default or Material Adverse Effect
shall have occurred and be continuing on the date of such Revolving Loans or
would result from making of such Revolving Loans.

(f)            Other Items. The Lender shall have received such other
agreements, instruments, approvals, opinions and documents as the Lender may
reasonably request.

(g)           The amount of such Revolving Loan shall not exceed the amount
necessary to purchase the Target’s common stock then being purchased by the
Borrower and the fees, costs and expenses related thereto.

 

--------------------------------------------------------------------------------


- 20 -

 

 

6.

Events of Default

6.1.         Events of Default. Each of the following events and occurrences
shall constitute an “Event of Default” under this Credit Agreement:

(a)           The Borrower shall fail to pay when due and payable any amount
that the Borrower is obligated to pay under (i) this Credit Agreement or the
Note, and, in the case of any such amounts other than the principal amount of
any Revolving Loan, such failure shall continue for a period of three (3)
Business Days, (ii) any other Loan Document to which it is a party or (iii) any
other note, instrument or agreement evidencing Indebtedness of the Borrower to
the Lender, subject to any applicable grace period provided for therein; or

(b)           Any representation or warranty made or deemed made by the Borrower
in any Loan Document or any certificate, report or other document delivered to
the Lender pursuant to any Loan Document shall have been incorrect or misleading
in any material respect when made or confirmed; or

(c)           The Borrower shall fail to perform or shall violate any provision,
covenant, condition or agreement in Section 4(k) or 4(q) of this Credit
Agreement;

(d)           The Borrower shall fail to perform or shall violate any provision,
covenant, condition or agreement of this Credit Agreement or any other Loan
Document on its part to be performed or observed (other than those set forth in
paragraphs (a), (b) and (c) of this Section 6.1) and such failure or violation
is not remediable or, if remediable, continues unremedied for a period of
fifteen (15) days after the earlier of (i) notice from the Lender or (ii) such
time as the Borrower becomes aware of the same; or

(e)           Any event or condition shall occur that results in the
acceleration of the maturity of any Indebtedness of the Borrower under any
agreement, document or instrument with respect to an aggregate amount of
Indebtedness equal to or greater than the Threshold Amount (or the equivalent
thereof in any foreign currency), or that enables the holder of such
Indebtedness or any Person acting on such holder’s behalf to accelerate the
maturity thereof; or

(f)            The Borrower is adjudicated a bankrupt or insolvent, or admits in
writing its inability to pay its debts as they become due or makes an assignment
for the benefit of creditors, or ceases doing business as a going concern or
applies for or consents to the appointment of any receiver or trustee, or such
receiver, trustee or similar officer is appointed with the application or
consent of the Borrower, or bankruptcy, dissolution, liquidation or
reorganization proceedings (or proceedings similar in purpose and effect) are
instituted by the Borrower or are instituted against (and not vacated or
discharged within 30 days) the Borrower; or

(g)           Any money judgment or warrant of attachment or similar process
involving, individually or in the aggregate, in excess of the Threshold Amount
(or the equivalent thereof in any foreign currency) shall be entered or filed
against the Borrower and shall remain undischarged, unvacated or unbonded for a
period of 30 days; or

 

 


--------------------------------------------------------------------------------


- 21 - 

 

(h)           The validity or enforceability of this Credit Agreement or any
other Loan Document shall be contested by or on behalf of the Borrower; or a
proceeding shall be commenced by a governmental agency or authority having
jurisdiction over the Borrower seeking to establish the invalidity thereof; or
the Borrower shall deny that it has any further liability or obligation under
any Loan Document to which it is a party; or

(i)            The Parent shall cease to own at least 51% of the issued and
outstanding common stock of the Borrower.

6.2.         Consequence of Default. Upon the occurrence of any Event of Default
(i) described in subsection (f) of Section 6.1, the Revolving Loan Commitment
shall automatically be reduced to zero and the outstanding amount of all
Revolving Loans and all other amounts payable hereunder, under the Note and
under any other Loan Document shall automatically become immediately due and
payable, without presentment, demand, protest or other requirement of any kind,
all of which are hereby expressly waived by the Borrower or (ii) described in
any other subsection of Section 6.1 and during the continuance thereof, the
Lender may, by notice of default given to the Borrower, terminate the Revolving
Loan Commitment and declare all of the outstanding principal amount of all
Revolving Loans and all other amounts payable hereunder, under the Note and
under any other Loan Document to be immediately due and payable, whereupon the
Revolving Loan Commitment shall be terminated and the unpaid principal amount of
the Note, together with accrued interest thereon, and all such other amounts,
shall be immediately due and payable without presentment, protest, demand or
other requirement of any kind, each of which is hereby expressly waived by the
Borrower.

 

7.

Additional Costs and Expenses; Indemnity.

7.1.          (a)      The Borrower shall pay to Lender on demand all reasonable
out-of-pocket costs and expenses of the Lender actually incurred in connection
with: (i) the preparation, execution, delivery and enforcement of, the
preservation or protection of the Lender’s rights under, this Credit Agreement,
the Note and any other Loan Documents, (ii) the negotiation of any
restructuring, work-out or renegotiation of any terms of this Credit Agreement,
the Note or any other Loan Documents or the obligations of the Borrower
hereunder or thereunder or (iii) the response to any subpoena or similar process
compelling the production of documents or other response in connection with this
Credit Agreement, the Note or any other Loan Document, including without
limitation, in each case, the reasonable and actual fees and expenses of outside
counsel for the Lender, and the Borrower further agrees to indemnify the Lender
and its officers, directors and employees against any losses, damages, claims
and expenses arising out of the use or proposed use by the Borrower of the
Revolving Loans hereunder including, without limitation, to consummate the
Transaction. In addition, the Borrower agrees to defend, indemnify and hold
harmless the Lender and its officers, directors and employees from and against
any losses, damages, liabilities, obligations, penalties, fees, costs and
expenses, including without limitation, the reasonable and actual fees and
expenses of outside counsel for the Lender, arising out of or relating to the
negotiation, preparation, execution, delivery, performance and administration of
this Credit Agreement and the other Loan Documents, the execution, delivery and
performance of the Merger Documents and the consummation of the Transaction and
any claim, litigation, investigation or proceeding relating to any of the
foregoing including, without limitation, all Environmental Liabilities and Costs
arising from or in connection with: (i) the past, present or future operations
of the Borrower or any of its Subsidiaries involving any damage to real or
personal property or natural resources or harm or injury alleged to have
resulted from any release of Hazardous Materials, (ii) any Environmental Action
or (iii) a breach by the Borrower any of its Subsidiaries of any Environmental
Law; provided, however, that none of the foregoing indemnity obligations of the
Borrower shall extend to any liability, obligation, loss, damage, penalty,
claim, action, suit, cost, expense or disbursement to the extent resulting from
the willful misconduct or gross negligence of the Lender as determined by a
final judgment of a court of competent jurisdiction. 

 


--------------------------------------------------------------------------------


- 22 - 

 

 (b)    If any future applicable law, regulation or directive, or any change of
any existing law, regulation or directive or in the interpretation thereof, or
compliance by the Lender with any request or requirement (whether or not having
the force of law) of any relevant central bank or other comparable agency,
imposes, modifies or deems applicable any reserve, special deposit, premium,
assessment or similar requirement against assets held by, or deposits in or for
the account of, or advances or loans by, or any other acquisition of funds by
the Lender, any capital adequacy standard or other condition with respect to
this Credit Agreement, the Note or any other Loan Document, and the result of
any of the foregoing is to increase the cost to the Lender of maintaining
advances or credit or to reduce any amount receivable in respect thereof, then
the Lender may notify the Borrower, and the Borrower shall pay within five (5)
Business Days of the date of such notice such amount as the Lender may specify
to be necessary to compensate the Lender for such reduced receipt, together with
interest on such amount from the date demanded until payment in full thereof at
the same rate applicable to the Revolving Loans. The determination by the Lender
of any amount due under this Section 7.1(b) as set forth in a certificate
setting forth the calculation thereof in reasonable detail, shall, in the
absence of manifest error, be conclusive evidence thereof.

(c)           If, by reason of any applicable present or future law or
regulation or regulatory requirement or the interpretation or application
thereof, it shall be unlawful or otherwise prohibited for the Lender to make or
maintain any Revolving Loans or give effect to any of its obligations or
benefits as contemplated by this Credit Agreement and the other Loan Documents,
the obligation of the Lender to make, fund and maintain any Revolving Loans
under this Credit Agreement shall be suspended until the Lender shall notify the
Borrower that the circumstances causing such suspension no longer exist and the
Borrower shall forthwith prepay to the Lender the principal amount of all
Revolving Loans then outstanding, together with interest accrued thereon and all
other amounts owed with respect thereto.

(d)           If, due to any prepayment pursuant to Section 2.6 hereof or any
acceleration of the maturity of any Revolving Loan pursuant to Section 6 hereof
or any other prepayment hereunder, the Lender is subject to a change of interest
rate on any Revolving Loan or the Lender receives payment of principal of any
Revolving Loan other than as provided herein, the Borrower shall, promptly after
demand by the Lender, pay to the Lender any amounts required to compensate the
Lender for any additional losses, costs or expenses which it may reasonably
incur as a result of such change or payment, including, without limitation, any
loss, cost or expense incurred by reason of liquidation or reemployment of
deposits or other funds acquired by the Lender to fund or maintain any Revolving
Loan. A certificate setting forth the amount of such additional losses, costs or
expenses submitted to the Borrower by the Lender shall, in the absence of
manifest error, be conclusive evidence thereof.

 


--------------------------------------------------------------------------------


- 23 -

 

(e)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 7.1 shall survive the payment in full of the principal, interest
and all other amounts under this Credit Agreement and under any other Loan
Document and the termination of this Credit Agreement and each other Loan
Document.

 

7.2.

Taxes.

(a)           Any and all payments made by the Borrower hereunder shall be made
free and clear of and without deduction for any present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto (all such taxes, levies, imposts, deductions, charges, withholdings and
liabilities, being hereinafter referred to as “Taxes”). If and to the extent the
laws of the United States or any political subdivision thereof require that
Taxes on the income of the Lender be withheld from any payment of interest, (i)
the amount of such payment of interest shall be increased to the extent
necessary to cause the Lender to receive (after the withholding of such Taxes)
an amount equal to the amount it would have received had the withholding of such
Taxes not been required, and (ii) the Borrower shall withhold such Taxes from
such increased payment of interest and pay such Taxes to the relevant taxation
authority or other authority for the account of the Lenders in accordance with
applicable law.

(b)           In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any other
Loan Document or from the execution, delivery or registration of, or otherwise
with respect to, this Credit Agreement or any other Loan Document, excluding
taxes on the overall net income of the Lender (hereinafter referred to as “Other
Taxes”).

(c)           The Borrower shall indemnify the Lender for the full amount of
Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section 7.2) paid by
the Lender or any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within five
(5) days after the date the Lender makes written demand therefor.

(d)           Within 30 days after the date of payment of any Taxes with respect
to any payment due hereunder or under any other Loan Document, the Borrower will
furnish to the Lender, at its address referred to in Section 8.6 hereof, the
original or a certified copy of a receipt evidencing payment thereof.

(e)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 7.2 shall survive the payment in full of the principal, interest
and all other amounts under this Credit Agreement and under any other Loan
Document and the termination of this Credit Agreement and each other Loan
Document.

 

8.

Miscellaneous.

8.1.         Entire Agreement. This Credit Agreement, the other Loan Documents
and the documents referred to herein and therein constitute the entire
obligation of the parties with respect to the subject matter hereof and shall
supersede any prior expressions of intent or understanding with respect to the
transactions herein and therein contemplated.

 

--------------------------------------------------------------------------------


- 24 -
 

8.2.          No Waiver; Cumulative Rights. The failure or delay of the Lender
to require performance by the Borrower of any provision of this Credit Agreement
shall not operate as a waiver thereof, nor shall it affect the Lender’s rights
to require performance of such provision at any time thereafter, nor shall it
affect or impair any of the remedies, powers or rights of the Lender with
respect to any other or subsequent failure, delay or default. Each and every
right granted to the Lender hereunder or under any other Loan Document or in
connection herewith or therewith shall be cumulative and may be exercised at any
time.

 

8.3.

Assignment; Binding Effect.

(a)           This Credit Agreement shall be binding upon and shall be
enforceable by the Borrower and the Lender and their respective successors and
assigns.

(b)           The Lender shall be permitted to assign and participate any
Revolving Loans and all of its other rights and obligations hereunder or under
the other Loan Documents with the consent of the Borrower (such consent not to
be unreasonably withheld or delayed); provided, however, that no such consent
shall be required (i) if an Event of Default shall have occurred or be
continuing or (ii) for assignments and participations to the Lender’s
Affiliates.

(c)           The Borrower shall not be permitted to assign or otherwise
transfer, in whole or in part, its rights and obligations hereunder or under any
other Loan Document without the prior written consent of the Lender and any such
assignment or transfer without the Lender’s prior written consent shall be null
and void.

8.4.         GOVERNING LAW; JURY TRIAL. THIS CREDIT AGREEMENT SHALL BE GOVERNED
BY AND INTERPRETED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF. THE BORROWER HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH ANY ACTION
RELATED TO THIS CREDIT AGREEMENT, THE NOTE EXECUTED PURSUANT HERETO OR ANY OTHER
LOAN DOCUMENT.

 

8.5.

Submission to Jurisdiction.

(a)           The Borrower hereby irrevocably agrees that any legal action or
proceedings against it with respect to this Credit Agreement, the Note or any
other Loan Document may be brought in any court of the State of New York or any
Federal Court of the United States of America located in the City or State of
New York, or both, as the Lender may elect, and by execution and delivery of
this Credit Agreement the Borrower hereby submits to and accepts with regard to
any such action or proceeding service of process by the mailing of copies
thereof by registered or certified airmail, postage prepaid, to the Borrower at
its address set forth in Section 8.6 hereof.


--------------------------------------------------------------------------------


- 25 -
 

(b)           The Borrower hereby irrevocably waives any objection which it may
now or hereafter have to the laying of the venue of any suit, action or
proceeding arising out of or relating to this Credit Agreement, the Note or any
other Loan Document in the State of New York and hereby further irrevocably
waives any claim that the State of New York is not a convenient forum for any
such suit, action or proceeding.

(c)           To the extent that the Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Borrower hereby irrevocably waives such immunity in respect of its obligations
under this Credit Agreement and any other Loan Document to which it is a party.

8.6.          Notices. Any notice hereunder shall be in writing and shall be
personally delivered, transmitted by postage prepaid registered or certified
mail or by overnight mail, or transmitted by telephonic facsimile (“FAX”) to the
parties as follows:

 

To the Borrower:

THE TALBOTS, INC.
175 Beal Street
Hingham, Massachusetts  02043
Telephone: (617) 749-7600
FAX: (617) 749-0865
Attention: Mr. Edward L.Larsen, CFO

     

 

To the Lender:

MIZUHO CORPORATE BANK, LTD.
1251 Avenue of the Americas
New York, New York 10020
Telephone: (212) 282-3331
FAX: (212) 282-4476
Attention: Mr. Jun Takagi

 

All notices and other communications shall be deemed to have been duly given on
(i) the date of receipt if delivered personally, (ii) the date five (5) days
after posting if transmitted by registered or certified mail, (iii) on the
Business Day after having been sent if transmitted by overnight mail with a
reputable courier, or (iv) the date of transmission if transmitted by FAX and
receipt is confirmed.

8.7.          Amendments, Etc. No amendment or waiver of any provision of this
Credit Agreement and the other Loan Documents, and no consent to any departure
by the Borrower therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Lender and, in the case of an amendment, the
Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.

8.8.          Usury. Anything in this Credit Agreement to the contrary
notwithstanding, the obligation of the Borrower to pay interest on the Revolving
Loans and the Note or any other amount due and owing hereunder or under any
other Loan Document shall be subject to the limitation that no payment of such
interest shall be required to the extent that receipt of such payment would be
contrary to applicable usury laws.

8.9.         Counterparts; Facsimile Signature. This Credit Agreement may be
signed in any number of counterparts. Either a single counterpart or a set of
counterparts when signed by all the parties hereto shall constitute a full and
original agreement for all purposes. Delivery of any executed signature page
hereof or of any amendment, waiver or consent to this Credit Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart thereof.


--------------------------------------------------------------------------------


- 26 -
 

8.10.        Severability. Any provision of this Credit Agreement or any other
Loan Document that is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or thereof
or affecting the validity or enforceability of such provision in any other
jurisdiction.

8.11.        Right of Set-Off. Upon the occurrence and during the continuance of
any Event of Default, the Lender is hereby authorized at any time and from time
to time, without notice to the Borrower (any such notice being expressly waived
by the Borrower) and to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other Indebtedness at any time owing by the Lender
or its Affiliates to or for the credit or the account of the Borrower against
any and all of the obligations of the Borrower now or hereafter existing
hereunder or under any other Loan Document, irrespective of whether or not the
Lender shall have made any demand hereunder or thereunder and although such
obligations may be unmatured. The Lender agrees promptly to notify the Borrower
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application or any
obligations of the Borrower to the Lender hereunder or under any other Loan
Document or otherwise. The rights of the Lender under this Section 8.12 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Lender may have under law, equity or otherwise.

8.12.        No Party Deemed Drafter. The Borrower and the Lender agree that no
party herein shall be deemed to be the drafter of this Credit Agreement.

8.13.        USA Patriot Act Notification. The following notification is
provided to the Borrower pursuant to Section 326 of the USA Patriot Act:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit or other financial services product. WHAT THIS MEANS FOR THE
BORROWER: When the Borrower opens an account, the Lender will ask the Borrower
for certain information, including, without limitation, the Borrower’s name, tax
identification number, business address and other information that will allow
the Lender to identify the Borrower. The Lender may also seek to see the
Borrower’s legal organizational documents or other identifying documents, among
other things. The Borrower agrees to cooperate with the Lender and provide true,
accurate complete information to the Lender in response to any such request.

[SIGNATURE PAGE FOLLOWS.]

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their duly authorized representatives as of the date first written
above.

 

  THE TALBOTS, INC.               By:     Name:     Title:  

          MIZUHO CORPORATE BANK, LTD.               By:     Name: Keiji Takada  
Title: Deputy General Manager

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

NOTE
 

US$400,000,000.00

February 2, 2006

FOR VALUE RECEIVED, The Talbots, Inc. (the “Borrower”) unconditionally promises
to pay to the order of Mizuho Corporate Bank, Ltd. (the “Lender”), to and for
any account designated by the Lender, the principal sum of Four Hundred Million
Dollars ($400,000,000.00) or such lesser amount as may be outstanding from time
to time hereunder and to pay interest thereon at such rates and according to
such methods of calculation as are provided pursuant to the Revolving Loan
Credit Agreement dated as of February 2, 2006, between the Borrower and the
Lender (as the same may be amended, supplemented, or otherwise modified from
time to time, the “Credit Agreement”). The Borrower hereby authorizes the Lender
to enter on the schedule attached hereto the dates, amounts, denomination,
maturities, interest rates and interest periods applicable to each borrowing and
absent manifest error such notations shall be binding and conclusive upon the
Borrower; provided, however, that failure by the Lender to make any notation on
such schedule or any error in such notations shall in no way affect the
Borrower’s obligation to repay outstanding amounts on this Note.

The outstanding principal of this Note and any accrued interest thereon shall be
repaid as set forth in the Credit Agreement, with final payment on the Maturity
Date (as defined in the Credit Agreement).

All payments of principal and interest on this Note shall be payable in lawful
money of the United States of America in immediately available funds without
set-off, defense or counterclaim.

This Note is issued pursuant to the terms of the Credit Agreement and is subject
to the terms and conditions and entitled to the benefits therein provided. Upon
the occurrence of an Event of Default (as defined in the Credit Agreement), the
principal of and the accrued interest on this Note may become due and payable in
the manner and with the same effect as provided in the Credit Agreement, without
presentment, demand, protest or notice of any kind unless otherwise expressly
required therein.

Failure or delay of the holder of this Note to enforce any provision of this
Note shall not be deemed a waiver of any such provision, nor shall the holder of
this Note be estopped from enforcing any such provision at a later time. Any
waiver of any provision hereof must be in writing. This Note shall be governed
by and interpreted in accordance with the laws of the State of New York without
regard to the conflict of law provisions thereof.

 

  THE TALBOTS, INC.               By:     Name:     Title:  

 


--------------------------------------------------------------------------------


- 2 -

 

 



SCHEDULE
 



Date of
Loan Amount of
loan Amount Paid/Prepaid Unpaid
Principal
Balance Maturity
Date Notation
Made By

 

                                                                               
                                                                               
                                                                               
           

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B

OFFICER’S CERTIFICATE OF BORROWER

I, _________________________ , the _________________________ of The Talbots,
Inc., a Delaware corporation (the “Borrower”), do hereby certify that:

 

1.

The Borrower has full corporate power and authority to execute, enter into and
deliver the Revolving Loan Credit Agreement, dated as of February 2, 2006
between the Borrower and Mizuho Corporate Bank, Ltd. (the “Lender”) (the “Credit
Agreement” terms defined in the Credit Agreement shall have the same meaning in
this certificate) together with the Note and each other Loan Document to which
it is a party.

2.

All corporate action necessary to authorize the execution, delivery and
performance of the Credit Agreement, the Note and each other Loan Document has
been taken by resolutions of the Board of Directors of the Borrower at a meeting
duly called at which a majority was present and acting throughout and such
resolutions have not been modified or amended in any respect and are in full
force and effect on the date hereof.

3.

Attached hereto as Exhibit A is a true, correct and complete copy of the
Borrower’s Certificate of Incorporation, together with all amendments there to,
as in effect on and as of the date hereof.

4.

Attached hereto as Exhibit B is a true, correct and complete copy of the
Borrower’s By-laws, together with all amendments thereto, as in effect on and as
of the date hereof.

5.

Attached hereto as Exhibit C is a true, correct and complete copy of the
resolutions of the Board of Directors of the Borrower approving and authorizing
the execution, delivery and performance of the Credit Agreement, the Note and
each other Loan Document, which resolutions remain in full force and effect
without modification or amendment on and as of the date hereof.

6.

All representations and warranties contained in the Credit Agreement are true
and correct in all material respects on and as of the date hereof.

7.

No Default or Event of Default or any Material Adverse Effect has occurred and
is continuing on and as of the date hereof or would result from the Credit
Agreement becoming effective in accordance with its terms, both immediately
before and immediately after giving effect to the Revolving Loans.

 

--------------------------------------------------------------------------------

 

- 2 -

 

8.

The Borrower has performed in all material respects all agreements and satisfied
in all material respects all conditions, which the Credit Agreement provides
shall be performed by it on or before the date hereof.

9.

The following persons are, and have been at all times since a date prior to
February 2, 2006, duly qualified and acting officers of the Borrower duly
elected or appointed to the offices set forth opposite the name of such person,
and each such person who, as an officer of the Borrower, signed the Credit
Agreement, the Note and any other Loan Documents was duly elected or appointed,
qualified and acting as such officer at the time of such signing and delivery,
and the signature of each such person appearing on such documents is such
person’s genuine signature.

              Name  

Office

 

Signature

                                                                       

 

         

10.

No proceeding for the winding-up, liquidation, dissolution or sale of all
substantially all of the assets of the Borrower is pending or contemplated.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
Borrower.

Dated: February 6, 2006

 

     

 

I, _________________________, the _________________________ of The Talbots, Inc.
(the “Borrower”) hereby certify that I am the duly elected, qualified and acting
____________________ of the Borrower and that ____________________is the duly
elected, qualified and acting ____________________of the Borrower and such
person’s signature above is the true and genuine signature of such person.

 

 

     

 




--------------------------------------------------------------------------------

 

 

EXHIBIT C

MERGER AGREEMENT

 

 

 

 

 

 